Citation Nr: 1544505	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-47 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease.   

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.   

3. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction of the Veteran's claims file is with the RO in Roanoke, Virginia. 

In a March 2013 rating decision, service connection was granted for peripheral vascular disease (PVD) of the right and left lower extremities, as secondary to service-connected diabetes, with each rated 20 percent disabling effective December 17, 2010, under Diagnostic Code 7115.  The Veteran was notified of this decision by RO letter in May 2013.  

In pertinent part a November 2013 Board decision denied an initial rating in excess of 60 percent for coronary artery disease, and initial ratings in excess of 10 percent for peripheral neuropathy of the right and the left lower extremity.  The Veteran appealed that portion of the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In October 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion), and that part of the Board's decision was remanded for consideration and analysis of certain medical evidence addressing the Veteran's symptomatology. 

In April 2014 the Veteran's Notice of Disagreement (NOD) was received as to the initial assignments of 20 percent for PVD of each lower extremity.  Subsequently, an August 13, 2014, rating decision increased these initial 20 percent disability ratings to 40 percent effective July 23, 2014.  This resulted in a combined disability evaluation of 100 percent from July 23, 2014.  A Statement of the Case (SOC) was issued on August 13, 2014, addressing these matters.  However, no Substantive Appeal, VA Form 9 or equivalent, has been received which would have perfected that appeal.  Moreover, even the August 2015 Informal Hearing Presentation (labeled Appellant's Post-Remand Brief) has not addressed these matters.  As the requirement for perfecting an appeal as to these issues has not been affirmatively, or even implicitly, waived there is no properly perfected appeal as to these matters before the Board.  See 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(b) (2015).  

The Board notes that an August 2013 Supplemental SOC (SSOC) addressed not only the issues stated on the title page but also entitlement to a rating in excess of 20 percent for diabetes mellitus and to a compensable rating for right carotid artery disease.  However, the Court's October 2014 Order did not vacate that portion of the Board's November 2013 decision which denied those claims.  As such, the Board's November 2013 decision as to those claims is final and those matters are not now before the Board.  In fact, in the November 2014 Informal Hearing presentation (prior to the February 2015 Board remand) it was stated, at page 2, that "[t]he appellant is not appealing those portions of the Board's decision that denied him entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus type II, and an initial compensable evaluation for the right carotid artery disease."  

This appeal was processed using the electronic Veteran's Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's coronary artery disease, while at times manifested by chest pain, has not been manifested by congestive heart failure, a work load of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested by pain, mildly decreased sensation, and diminished Achilles reflex; it has not been manifested by weakness or atrophy; and any trophic changes of the lower extremity and cramping of the calf upon extended walking are due to separately service-connected and rated peripheral vascular disease.  

3.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by pain, mildly decreased sensation, and diminished Achilles reflex; it has not been manifested by weakness or atrophy; and trophic changes of the lower extremity and cramping of the calf upon extended walking are due to separately service-connected and rated peripheral vascular disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8520 and 8525 (2015).  

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8520 and 8525 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the claims on appeal arose from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 126, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  As such, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

VA also has a duty to assist the Veteran in the development of claims, including assisting a claimant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained the Veteran's service treatment records.  The JMR underlying the Court's October 2014 Order vacating the November 2013 Board decision specifically stated, at page 6, that the parties expect the [Board] to ... seek any other evidence the Board feels is necessary."  The February 2015 Board remand requested all additional VA treatment records since May 2013, and these are now of record.  

Also, the Veteran received VA medical examinations in October 2008, September 2012, and July 2014.  Pursuant to the 2015 Board remand he was provided with further VA examinations in June 2015, and an addendum opinion addressing symptomatology due to service-connected peripheral neuropathy versus symptomatology due to peripheral vascular disease was obtained in July 2015. 

The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Moreover, the Board finds that the examinations are adequate for adjudication of the claims because they included an interview with the Veteran, and a full physical examination, and address the relevant rating criteria, and provided the requested opinion.  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.  

The JMR underlying the Court's October 2014 Order vacating the November 2013 Board decision specifically stated, at page6, that "Appellant understands that, he is entitled to submit additional evidence and argument on remand, Kutscherousky v. West, 12 Vet.App. 369, 372 (1999) (per curiam order)."  In any event, pursuant to the 2015 Board remand, the Veteran was contacted by RO letter of May 18, 2015, and requested to identify any other sources of treatment or evaluation for cardiovascular disease or peripheral neuropathy since May 2013.  However, neither the Veteran nor his representative has submitted any additional evidence.  Similarly, the Veteran declined the opportunity to testify in support of his claims.  

And, all this was in substantial compliance with the Board's 2015 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified any other additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).   Moreover, the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008)), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

General Rating Principles

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2.  Accordingly, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Coronary Artery Disease (CAD)

Service connection was initially established for CAD in a December 2008 rating decision, and a 60 percent evaluation was assigned under Diagnostic Code 7005, effective January 10, 2008.  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (CAD), and requires documented CAD.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  

Note 2 to 38 C.F.R. § 4.104 states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Background

On VA examination in October 2008 it was reported that the Veteran's CAD was a complication of his service-connected diabetes mellitus.  His cardiac symptoms were angina and shortness of breath.  Myocardial testing was not performed at the time of the examination.  However, an earlier VA treatment note dated January 2008 did reveal an ejection fraction of 48 percent.  

On VA examination in September 2012 it was reported that the Veteran's CAD had been diagnosed in 2008.  He had originally developed chest pain and shortness of breath, but he eventually had catheterization with stent placement.  He subsequently had a repeat catheterization for more stent placement.  He had required continuous medication to treat the condition.  He took aspirin, Plavix, and metoprolol.  There was no prior history of a myocardial infarction or congestive heart failure.  He did not have arrhythmia or a heart valve condition.  An EKG revealed normal sinus rhythm with no ischemia.  A chest X-ray was normal, and an echocardiogram (ECG) revealed normal wall motion with abnormal wall thickness.  Specifically, there was left ventricular concentric hypertrophy of moderate degree with the aortic valve being slightly thickened.  LVEF was greater than 50 percent.  An exercise stress test revealed METs of 4.6.  Testing was stopped because there was claudication upon walking more than 100 yards.  The examiner concluded that the Veteran's heart condition did not impact his ability to work.  

A November 2012 VA internal medicine note shows that the Veteran had had an acute myocardial infarction.  

A November 27, 2012, VA emergency department noted indicated that his troponin levels were elevated.  

A VA treatment record in February 2013 reflects that the Veteran indicated that he never really had chest pain but he had had a heart attack.  He had used "nitro" twice because he had had pain after working a long day.  There was no shortness of breath, dizziness or palpitations.  

On VA cardiovascular examination in June 2015 the Veteran's records were reviewed.  He had a confirmed diagnosis of coronary artery disease, and a history of a myocardial infarction in 2012.  The examiner noted that the Veteran had had several cardiac catheterizations and had had a "right distal SFA [superficial femoral artery] and popliteal PEI [percutaneous ethanol injection] with soperior [sic] stent placement" with successful relief of symptom in that he could walk with much less pain in his calves.  Continuous medication was required for control of his heart condition, consisting of 81 mgs. of aspirin and 50 mgs. of metoprolol, BID.  

The examiner reported that the Veteran did not have congestive heart failure, cardiac arrhythmia, or a heart valve condition.  He had not had pericardial adhesions.  Due to his coronary artery disease, he had had percutaneous coronary intervention (PCI), i.e., angioplasty in 2008 and 2012.  The Veteran's heart rate was 70 and his rhythm was regular.  The point of maximal impact was the 4th intercostal space.  His heart sounds were normal and there was no jugular-venous distension.  Peripheral pulses, i.e., dorsalis pedis and posterior tibial, were normal.  There was a trace of peripheral edema of each lower extremity.  His blood pressure was 156/88.  He had cardiac hypertrophy, confirmed by an echocardiogram.  However, there was no evidence of cardiac dilatation.  A 2012 echocardiogram had revealed an LVEF of between 60 and 65 percent, but wall motion and thickness were normal.  A January 2013 coronary artery angiogram had confirmed two vessel coronary artery disease.  An exercise stress test was no performed because it was no required as part of the Veteran's current treatment plan and such testing was not without significant risk.  A current interview-based METs test reflected that the Veteran's METs were between 5 and 7.  This METs level had been found to be consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The examiner concluded that the Veteran's heart condition did not impact his ability to work.  

Analysis

The JMR indicated, at footnote 1 at page 3, that the Veteran reported that "he believed that his heart attack was caused by his ulcer."  However, even that footnote acknowledged, and essentially conceded, the Veteran's belief was no more than a lay understanding as to "etiology" and, as such, was not competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

More to the point, it is beyond dispute that the Veteran's heart attack was due to the service-connected coronary artery disease and, as such, it is a manifestation thereof which is considered for rating purposes.  Similarly, the Board acknowledges that the service-connected coronary artery disease, as with all heart diseases, is productive of chest pain.  However, pain alone is not measurable by any clinical standard or clinical test and the impact as well as the perception of pain is by its nature subjective and its production of disablement is not capable of accurate measurement.  Many disabilities can be productive of pain, and most are productive of pain.  While pain can be disabling, and is a consideration for rating purposes in all cases, the very subjectiveness of it is not the best means of determining the overall dysfunction of a service-connected disorder, which may well include factors other than pain.  Moreover, objective clinical tests, being standardized, provide a better means of determining the overall dysfunction due to a service-connected disorder. 

In this case, in substance, Diagnostic Code 7005 provides for three alternative means of establishing that a 100 percent schedular rating is warranted.  Each is more clinically oriented than simply a consideration of pain alone.  First, if there is chronic congestive heart failure.  As to this, it is clear that congestive heart failure would also be productive of pain.  Second, if there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Again, it must be noted that angina is, essentially, chest pain.  Thirdly, if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Even presuming that any examiner felt that the Veteran's symptoms in his legs were due to the service-connected coronary artery disease, as opposed to service-connected peripheral vascular disease or service-connected peripheral neuropathy, no VA examiner has estimated the Veteran's METS to be 3 METs or less, much less resulting in dyspnea, fatigue, angina, dizziness or syncope.  

Similarly, there is no competent clinical evidence that the Veteran now has, or has ever had, congestive heart failure.  Likewise, there is no evidence that the Veteran now has or has ever had an LVEF of less than 30 percent, as required for a 100 percent schedular rating.  

Thus, even with the favorable resolution of doubt, the Board finds that since the Veteran's claim for service connection was filed, his service-connected coronary artery disease has been 60 percent disabling, but no more.  So, his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition during that time period.  Hart, supra.  

Peripheral Neuropathy of the Lower Extremities

Service connection was established for peripheral neuropathy of each lower extremity in a December 2008 rating decision and a 10 percent rating was assigned for each lower extremity under Diagnostic Code 8520 (sciatic neuropathy), effective September 9, 2008.  

The July 2015 SSOC stated that a 10 percent rating was continued for each lower extremity based on mild neuropathy of the posterior tibial nerve.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2015).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 (Thrombo-angiitis obliterans (Buerger's Disease)) as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

"'Severe' is a degree descriptor specific to [a] listed disability, and disabilities designated as 'severe' in different DCs are not necessarily equally disabling.  See Breniser, 25 Vet.App. at 76-77."  Prokarym v. McDonald, No. 13-3478, slip op. at 5 (U.S. Vet. App. Apr. 14, 2015).  

The ordinary meaning of "severe" is "very great [or] intense," NEW OXFORD AMERICAN DICTIONARY 1599 (3d ed. 2010), or "of a great degree," MERRIAM-WEBSTER DICTIONARY, http://www.merriam-webster.com/dictionary/severe (last visited Mar. 27, 2015).  It is used throughout the rating schedule, including in DCs 5276 and 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific DC."  Prokarym v. McDonald, No. 13-3478, slip op. at 5 (U.S. Vet. App. Apr. 14, 2015).   

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

External popliteal (common peroneal) neurological manifestations are rated under Diagnostic Code 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 30 percent when severe.  A 40 percent rating is warranted for complete paralysis (with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost; abduction weakened; anesthesia covers the entire dorsum of the foot and toes).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721 (for external popliteal (common peroneal) neuritis and neuralgia). 

Femoral (anterior crural) neurological manifestations are rated under Diagnostic Code 8526, 8626, or 8726 as, respectively, paralysis, neuritis or neuralgia of the femoral (anterior crural) nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and when severe 30 percent; and 40 percent is warranted for complete paralysis affecting quadriceps extensor muscles.  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for femoral (anterior crural neuritis and neuralgia).  

Posterior tibial neurological manifestations are rated under Diagnostic Codes 8525, 8625, and 8725 as, respectively, paralysis, neuritis or neuralgia of the posterior tibial nerve.  The criterion for a 10 percent rating is mild or moderate incomplete paralysis.  The criterion for a 20 percent is severe incomplete paralysis and 40 percent is warranted for complete paralysis, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  

Terms such as "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "slight" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Background

A September 2008 VA treatment note reflects that the Veteran had a history of diabetes, as well as pain in his toes.  He also reported that his right toe turned blue when it was cold.  However, he denied sensory deficits at that time.   

On VA examination in October 2008 the Veteran complained of symptoms of peripheral neuropathy, specifically numbness of the feet.  Examination of the lower extremities revealed normal color and temperature, with thin skin, absent hair, and dystrophic nails.  Pulses were normal in both lower extremities with no motor loss.  There was evidence of sensory loss, with mild vibratory sensation decreased at the left ankle and mild decreased vibratory sensation of the right lower extremity.  Monofilament sensitivity was intact.  There were also somewhat diminished Achilles reflexes, bilaterally.  The examiner's diagnosis was subjective complaints of lower extremity sensory neuropathy. 

On VA neurological assessment in March 2009 the Veteran had strong muscle strength in both lower extremities, as well as normal sensation.  

On VA examination in September 2012 the Veteran was found to have peripheral neuropathy of both lower extremities.  He reported that he had begun to have lower leg pain with some numbness and tingling.  It was reported that he still played golf and walked at night and was not presently receiving any treatment.   He described mild constant pain in both lower extremities, with moderately intermittent pain and numbness.  He denied paresthesias and/or dysesthesias.  Muscle strength testing revealed normal strength in both lower extremities and there was no muscle atrophy.  Reflexes were normally, bilaterally, aside from hypoactive ankle reflex.  Sensation was normal in the upper anterior thigh and thigh/knee, bilaterally.  However, it was decreased in the lower leg/ankle and foot/toes, bilaterally.  The conclusion was that the Veteran had mild incomplete paralysis of a number of nerves of both lower extremities.  In reaching this conclusion, the examiner referenced the Veteran's continued ability to play golf and take walks at night.  

On VA peripheral vascular examination of the Veteran in July 2014 it was noted that the Veteran had a confirmed diagnosis of peripheral vascular disease.  He was being followed by a peripheral vascular disease clinic.  The Veteran stated that he could walk about 30 to 40 years before his legs started aching.  However, resting improved his symptoms.  He continued to work as a night supervisor at a local packaging plant.  He took cilostazol.  His vascular disease was arteriosclerosis obliterans or thrombo-angiitis oblieterans, i.e., Buerger's disease.  Due to his peripheral vascular disease he had had a right carotid endarterectomy in March 2009.  

The examiner reported that the Veteran had claudication in both legs on walking between 25 and 100 yards on a level grade at 2 miles per hour.  He did not use any assistive device as a normal mode of locomotion.  There was no functional impairment of either lower extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  His gait was normal.  Both feet were pink and warm.  Dorsalis pedis pulses were palpable, bilaterally.  However, posterior tibial pulses were not palpable.  His ankle/brachial index, upon current testing, was 0.67 on the right and 0.79 on the left.  It was noted that past testing in May 2013 had revealed (a) arteriosclerotic vascular disease of the aorta with moderate stenosis of the most distal portion of the aorta and the proximal left common iliac artery; (b) right popliteal artery occlusion with reconstitution and two vessel run-off to the right ankle; (c) mild flow signal irregular of the left popliteal artery with three-vessel run-off to the left ankle; and (d) arteriosclerotic vascular disease changes of the celiac and the renal arteries.  

The examiner concluded that the Veteran's vascular condition impacted his ability to work because it negatively affected his ability to stand for prolonged periods of time or to walk continuously for more than 30 to 40 years.  However, it did not preclude obtaining gainful employment in sedentary positions.  

On VA peripheral nerve examination in June 2015, pursuant to the 2015 Board remand, it was noted that the Veteran had a confirmed history of lower extremity peripheral neuropathy.  It was reported that the Veteran did not have pain, either intermittent or constant, in either lower extremity.  He did not have paresthesias or dysesthesias of either lower extremity.  However, he had numbness of each lower extremity, which the examiner characterized as moderate.  Strength in both lower extremities was 5/5 on knee extension, as well as dorsiflexion and plantar flexion of each ankle.  Deep tendon reflexes were 2+ at each knee and each ankle.  Sensation to light touch was normal, bilaterally, at the upper anterior thigh (the L2 nerve distribution), the thigh and knee (the L3 and L4 nerve distribution), and the lower legs and ankles (the L4, L5, and S1 nerve distributions).  However, sensation to light touch was decreased at the feet and the toes (the L5 nerve distribution).  He did not have trophic changes, such as would be characterized by loss of extremity hair or smooth and shiny skin attributable to peripheral neuropathy.  His gait was normal.  

With respect to specific nerves in the lower extremities, the Veteran had mild incomplete paralysis of the posterior tibial nerve in each lower extremity.  Otherwise, he had normal function of the nerves of the lower extremities; specifically he had normal function of the sciatic nerves; external popliteal (common peroneal) nerves; musculocutaneous (superficial peroneal) nerves; anterior tibial (deep peroneal) nerves' internal popliteal (tibial) nerves; anterior crural (femoral) nerves; internal saphenous nerves; obturator nerves; external cutaneous nerves of the thighs; and the ilio-inguinal nerves.  He did not use any assistive device as a normal mode of locomotion.  There was no functional impairment of either lower extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  

The examiner concluded that the Veteran's peripheral nerve conditions did not impact his ability to work, noting that the Veteran's right leg symptoms included only occasional calf cramping with walking.  

An addendum of July 21, 2015, by the VA examiner that conducted the June 2015 VA examinations, addressed the manifestation of peripheral neuropathy versus those associated with bilateral peripheral vascular disease.  After reviewing the record it was stated that this was addressed in the body of the June 2015 peripheral nerve examination report and the peripheral vascular examination conducted in July 2014 (and signed on August 4, 2014).  The peripheral nerve manifestations in the lower extremities consisted "only" of numbness of the feet.  The peripheral vascular manifestations in the lower extremities consistent only of aching in the calves when walking more than 30 to 40 yards, and there were no other manifestations.  


Analysis

Initially, the Board notes that the March 2011 rating decision assigned initial 20 percent disability ratings for peripheral vascular disease of each lower extremity under 38 C.F.R. § 4.104, Diagnostic Code Thrombo-angiitis obliterans (Buerger's Disease) from December 17, 2010, which encompasses claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachical index of 0.9 or less.  

An August 2014 rating decision assigned separate 40 percent disability ratings for peripheral vascular disease of each lower extremity under 38 C.F.R. § 4.104, Diagnostic Code 7115 Thrombo-angiitis obliterans (Buerger's Disease) from July 23, 2014.  A 40 percent rating under Diagnostic Code 7115 encompasses claudication on walking between 25 and 100 yards on a level grate at 2 miles per hours, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Trophic changes were found on the October 2008 VA examination.  This resulted in the assignment of a combined disability rating of 100 percent since July 23, 2014.  

A 60 percent rating under Diagnostic Code 7115 would encompass claudication on walking less than 25 years on a level grate at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating would encompass ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Note 1 to DC 7115 states that the ankle/brachial index is the ration of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note 2 to DC 7115 states that the evaluations under DC 7115 are for involvement of a single extremity.  If more than one extremity is affected, each extremity is to be evaluated separately and combined, under 38 C.F.R. § 4.25, using the bilateral factor under 38 C.F.R. § 4.26, if applicable.  

In this case there is evidence that the Veteran has trophic changes of the lower extremities.  However, this has been considered for rating purposes to be part of and due to the service-connected peripheral vascular disease of each lower extremity, with each now rated 40 percent disabling.  Thus, these trophic changes may not be considered for the purpose of determining the proper evaluation for assignment of the service-connected peripheral neuropathy of each lower extremity.  In this regard, the regulations indicate that trophic changes, i.e., organic changes, are a factor in determining that there is moderate peripheral neuropathy.  However, the most recent examination found no trophic changes and reported that there are no organic changes which are attributable to the service-connected peripheral neuropathy of either lower extremity.  

The recent opinion, in the July 2015 addendum is that the peripheral vascular manifestation in the lower extremities is aching in the calves when walking more than 30 to 40 yards.  Thus, this impairment in the Veteran's ability to ambulate any significant distance in encompassed in the 40 percent rating for peripheral vascular disease of each lower extremity.  

After a review of the entire evidentiary record, the Board is not persuaded that the Veteran has any motor impairment due to the service-connected peripheral neuropathy of the lower extremities.  This is because repeated testing has not documented loss of strength in the lower extremities nor any atrophy in the lower extremities.  Consistent with this is the fact that repeated examinations have found that his gait is normal and that he has no need for any assistive device as an ambulatory aid.  The evidence also reflects that the Veteran has some impairment of deep tendon reflexes but, as noted, there is no clinical evidence of impaired motor function.  Consistent with this is the factor that his service-connected diabetes is rated as 20 percent disabling and under 38 C.F.R. § 4.120, Diagnostic Code 7913 and while this encompasses a need for a restricted diet and either insulin or oral hypoglycemic agents, it does not encompass the criteria of regulation of activities which would warrant a 40 percent rating for diabetes.  

In essence, the Veteran's manifestations of neuropathy in the lower extremities are sensory in nature.  The notes accompanying the rating criteria for peripheral neuropathy indicate that wholly sensory peripheral neuropathy warrants a rating for mild, or at most the moderate level of impairment, and when in a typical nerve distribution it is at most moderate.  The Board is also aware that the June 2015 VA examiner described the Veteran's numbness of each lower extremity as being moderate.  As to his, if a rating examiner expresses an opinion as to whether a Veteran meets the criteria for a particular disability rating, it does not unlawfully assume the function of a rating specialist and is not prejudicial error if the Board instead relies upon a review of the clinical records and other facts in the record, and does not rely upon such an opinion in isolation.  Barringer v.Peake, 22 Vet. App. 242 (2008).  In this regard, the peripheral neuropathy is not shown to affect the entire nerve distribution of any peripheral nerve in either lower extremity, including the sciatic nerves and the posterior tibial nerves.  Rather, as is typical of diabetic peripheral neuropathy, the neuropathic symptoms, and in particular sensory symptoms, have affected the distal portions of each lower extremity.  In this case, it involves primarily the areas of the feet and ankles and not the entire surfaces of either lower extremity.  As such, it does not affect the entire nerve distribution and, as a result, the sensory impairment, and overall neuropathic involvement, is best characterized as being at most of a mild degree of impairment even if it involves more than one peripheral nerve and in this case there is evidence of involvement of the sciatic, and more recently, the posterior tibial, nerves.  In any case, mild peripheral neuropathy of any of these nerves warrants no more than a 10 percent disability rating.  

The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain, numbness, and tingling can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  

For the reasons stated, the Board is not persuaded that the Veteran has ever had more than mild diabetic peripheral neuropathy of the either lower extremity.  

Accordingly, that the preponderance of the evidence is against finding that at any time throughout the appellate process the Veteran's service-connected diabetic peripheral neuropathy of the each lower extremity warranted a schedular disability evaluation in excess of 10 percent.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Thus, the Board finds that the currently assigned ratings are appropriate.  

There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Also, the Veteran has been in receipt of a combined 100 percent disability rating since July 23, 2014.  

Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the determinations in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  


ORDER

An initial evaluation in excess of 60 percent for coronary artery disease is denied. 

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


